Title: James Madison to Thomas Jefferson Randolph, 14 July 1826
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 14. 1826
                            
                        
                        I received by the last mail yours of the 8th. inst: The article bequeathed to me by your grandfather, had
                            been delivered by Dr. Dunglison, and received with all the feelings due to such a token of the place I held in the
                            friendship of one, whom I so much revered & loved when living and whose memory can never cease to be dear to me.
                        I must beg you my dear Sir, to assure your excellent and dear mother that I shall be happy in every
                            opportunity of proving the value I put on the kind invitation you have communicated, and to be assured yourself of my
                            great & affectionate esteem.
                        
                            
                                James Madison
                            
                        
                    